IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

RODRICK M. FARLIN,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-3005

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 5, 2014.

Petition for Belated Appeal -- Original Jurisdiction.

Rodrick M. Farlin, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is denied on the merits.

LEWIS, C.J., BENTON and MARSTILLER, JJ., CONCUR.